DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        CHRISTOPHER CLARK,
                             Appellant,

                                    v.

                          BRITTANY MEIZLIK,
                               Appellee.

                             No. 4D19-2069

                           [January 29, 2020]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Cynthia L. Cox, Judge; L.T. Case No.
312015DR000388.

   Christopher Clerk, Vero Beach, pro se.

   Brittany Meizlik, St. Augustine, pro se.

KLINGENSMITH, J.

   Christopher Clark appeals the trial court’s final judgment granting
Brittany Meizlik’s petition to relocate with the couple’s daughter. Among
the issues raised on appeal, Clark claims the language contained in the
long-distance parenting plan approved by the trial court does not comply
with the requirements of section 61.13001, Florida Statutes (2018). We
agree and reverse on that point. We affirm on all other issues.

   During her pregnancy, Meizlik moved to Indian River County to
facilitate Clark’s relationship with their child.      Shortly after their
daughter’s first birthday, Meizlik informed Clark that she wished to move
to St. Johns County due to a recent job offer, and thereafter petitioned
the court for temporary relocation. Meizlik’s petition was granted and
she left Vero Beach for St. Augustine. One week after the court approved
the petition, Clark moved for rehearing after Meizlik submitted a
financial affidavit stating that she was unemployed. On rehearing,
Clark’s motion was granted and the court ordered Meizlik to return with
the child to Indian River County within ten days.
   Six months later, Clark and Meizlik agreed to a parenting plan that
included a time-sharing schedule whereby both parties were to exercise
shared legal and physical custody of their daughter. This plan was
ultimately approved by the court.

   This parenting plan remained in place for two years until Meizlik once
again petitioned for temporary relocation to accept another job
opportunity in St. Johns County. The trial court held an evidentiary
hearing and again approved Meizlik’s petition for temporary relocation
over Clark’s opposition. In granting the temporary relocation, the court
also approved an amended parenting plan decreasing Clark’s annual
overnight visits with his daughter and giving Meizlik decision-making
authority over educational and non-emergency medical decisions.
Ultimately, the court found that relocation was in the daughter’s best
interests and entered a final judgment granting permanent relocation
that incorporated a long-distance parenting plan.           However, that
parenting plan included a provision that “any additional relocation of
[daughter] outside of Vero Beach or St. Augustine is subject to and must
be sought in compliance with section 61.13001, Florida Statutes [the
relocation statute].” Clark’s appeal of this final judgment, and parenting
plan therein, followed.

   This court has previously stated that:

      “[T]he [appellate] court reviews the trial court’s decision on a
      petition to relocate with a minor child under an abuse of
      discretion standard.      The trial court’s decision will be
      affirmed if the statutory findings are supported by
      substantial competent evidence.” Eckert v. Eckert, 107 So.3d
      1235, 1237 (Fla. 4th DCA 2013) (emphasis and citation
      omitted). The appellate court “does not engage in reweighing
      the evidence.” Solomon v. Solomon, 221 So. 3d 652, 655 (Fla.
      4th DCA 2017). “Instead [the appellate court] must affirm if
      substantial competent evidence exists to support the [circuit]
      court’s decision.” Cecemski v. Cecemski, 954 So. 2d 1227,
      1228 (Fla. 2d DCA 2007).

Chalmers v. Chalmers, 259 So. 3d 878, 879 (Fla. 4th DCA 2018).

   Although “reasonable minds could differ on whether the request for
relocation should have been granted,” we are bound to affirm a trial
court’s decision that is supported by “substantial competent evidence.”
See id. Here, the court’s order granting relocation made numerous
findings of fact as a result of testimony presented at an evidentiary

                                     2
hearing. Based on the record, there was sufficient evidence to support
the trial court’s final judgment such that it did not abuse its discretion
when it granted the petition for relocation after considering the factors in
section 61.13001(7).

   However, “[t]he question of whether the trial court properly applied
the relocation statute [section 61.13001, Florida Statutes] is a matter of
law, reviewed de novo.” Id. (citing Milton v. Milton, 113 So. 3d 1040, 1041
(Fla. 1st DCA 2013)). Section 61.13001(1)(e) defines “relocation” as:

      a change in the location of the principal residence of a
      parent or other person from his or her principal place of
      residence at the time of the last order establishing or
      modifying time-sharing, or at the time of filing the pending
      action to establish or modify time-sharing. The change of
      location must be at least 50 miles from that residence,
      and for at least 60 consecutive days not including a
      temporary absence from the principal residence for purposes
      of vacation, education, or the provision of health care for the
      child.

§ 61.13001(1)(e), Fla. Stat. (emphasis added).

   Clark argues that the following language in the long-distance
parenting plan does not comply with the “fifty-mile” requirement within
section 61.13001: “any additional relocation of [daughter] outside of Vero
Beach or St. Augustine is subject to and must be sought in compliance
with section 61.13001, Florida Statutes.”

   Under section 61.13001(1)(e), a parent or individual whom a child
resides with, need only file a petition to relocate if they wish move fifty
miles or more away from their current residence. Any change of
residence under fifty miles is not subject to the relocation statute and
does not require a petition for relocation in compliance with the statute.
As such, parents or other parties are free to move anywhere under fifty
miles from their current residence without filing a petition or otherwise
obtaining court approval. Adding this language to the plan was error.

   Although the language in the parenting plan at issue does not
comport with the statute, it was “not so pervasive or significant” that it
requires reversal of the entire parenting plan. See Pope v. Langowski,
115 So. 3d 1076, 1078 (Fla. 4th DCA 2013) (reversing for the trial court
to amend minor inconsistencies but holding that those inconsistencies
did not warrant reversing the entire plan). Therefore, we reverse that

                                     3
portion of the parenting plan and remand for the trial court solely to
remove or correct the above-referenced language. See id.

   Affirmed in part, reversed in part, and remanded to correct parenting
plan.

GROSS and DAMOORGIAN, JJ., concur.

                          *        *        *

  Not final until disposition of timely filed motion for rehearing.




                                   4